[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant in the above entitled matter has moved to disqualify plaintiff's counsel on the grounds that defendant was represented by an attorney in the same firm in a criminal matter and consulted with her relative to divorce proceedings. The court's primary concern is the potential for a conflict of interest if information disclosed during the criminal proceeding CT Page 5699 becomes relevant in some manner to the divorce issues. The problem becomes compounded if privileged communications would be relevant to issues of credibility, or issues of misconduct. The communications could not be disclosed to plaintiff without a breach of attorney/client privilege. The net result is an issue of divided loyalty which plaintiff's counsel would be forced to address and potentially be unable to properly represent the plaintiff to the best of counsel's ability.
Motion to disqualify plaintiff's counsel is granted.
Kocay, J.